DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 7, 2021 in regards to a non-provisional application filed April 11, 2016 with no further claims to priority.  Claims 2-5 and 12-22 have been cancelled without prejudice. Claim 1 has been amended.  Claims 1, 6-11, and 23-37 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-11, and 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest reference: Keledjian et al. (2015/0086726). 
	Keledjian et al. disclose a UV curable/cured sealant composition comprising thiol-terminated polythioether pre-polymer; a polyene of a polyvinyl ether and/or a polyallyl compound; a silica filler in the amount of 5 to 60 wt%; and a colorant such as pigments, dyes, and tints in the amount of 1 to 65 wt% of the total composition.  
However, Keledjian et al. do not teach or fairly suggest the claimed cured sealant composition comprising a photochromic material which undergoes a reversible color change when exposed to light energy or radiation, wherein the color of the photochromic material is permanent in the cured sealant and does not reversibly change in the absence of light or upon exposure to light energy or radiation.  
There is no prior art of record, alone or in combination teach or fairly suggest the claimed cured sealant composition of the instant claims.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763  

 /LING SIU CHOI/ Supervisory Patent Examiner, Art Unit 1763